In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1807V
                                          UNPUBLISHED


    BARBARA ANN BUSTILLOS,                                      Chief Special Master Corcoran

                         Petitioner,                            Filed: September 28, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


John Walton Brookman, Brookman PLLC, Fort Worth, TX, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

        On November 26, 2018, Barbara Ann Bustillos filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (GBS)
resulting from adverse effects of an influenza (flu) vaccination received on October 21,
2015. Petition at 1. Petitioner further alleges she received the vaccination in the United
States, experienced symptoms of GBS more than three days after, and within six weeks
of vaccination, she suffered the residual effects or complications of her illness for more
than six months. Petition at 4. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On October 18, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On September 24, 2020, Respondent filed a proffer on award

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
of compensation (“Proffer”) indicating Petitioner should be awarded all items of
compensation set forth in the life care plan and illustrated by the chart attached at Tab A.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

     1. A lump sum payment of $361,648.34, representing compensation for life
        care expenses expected to be incurred during the first year after judgment
        ($166,528.68), pain and suffering ($190,000.00), and past unreimbursable
        expenses ($5,119.66), in the form of a check payable to Petitioner, Barbara
        Ann Bustillos.

     2. An amount sufficient to purchase an annuity contract, subject to the
        conditions described in the Proffer, that will provide payments for the life
        care items contained in the life care plan, as illustrated by the chart at Tab
        A, beginning with compensation for Year Two (on the first anniversary of
        the date of the judgment) and all subsequent years, paid to the life
        insurance company from which the annuity will be purchased.

This amount represents compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


BARBARA ANN BUSTILLOS,

               Petitioner,                            No. 18-1807V ECF
                                                      Chief Special Master Corcoran
v.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

               Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 26, 2018, Barbara Ann Bustillos (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”) as

a result of an influenza (“flu”) vaccine she received on October 21, 2015. Petition at 1. On

October 17, 2019, the Secretary of Health and Human Services (“respondent”) filed his Rule 4(c)

Report conceding that petitioner suffered the Table injury of GBS following a flu vaccine within

the Table time period, and is entitled to compensation. ECF No. 32. On October 18, 2019, the

Court issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 33.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Shelly Kinney, MSN, RN, CCM, CNLCP, to

provide an estimation of petitioner’s future vaccine-injury related needs. For the purposes of this

proffer, the term “vaccine related” is as described in the respondent’s Rule 4(c) Report. All

items of compensation identified in the life care plan are supported by the evidence, and are
illustrated by the chart entitled Appendix A: Items of Compensation for Barbara Ann Bustillos,

attached hereto as Tab A. 1 Respondent proffers that petitioner should be awarded all items of

compensation set forth in the life care plan and illustrated by the chart attached at Tab A.

Petitioner agrees.

          B.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $190,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          C.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $5,119.66. Petitioner agrees.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Special Master’s decision and the Court’s judgment award the following:2

          A. A lump sum payment of $361,648.34, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($166,528.68), pain and



          1
         The chart at Tab A illustrates the annual benefits provided by the life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.

          2
          Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
suffering ($190,000.00), and past unreimbursable expenses ($5,119.66), in the form of a check

payable to petitioner, Barbara Ann Bustillos.

       B. An amount sufficient to purchase an annuity contract,3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Barbara Ann Bustillos, only so long as petitioner is alive at the time a particular payment is due.

At the Secretary’s sole discretion, the periodic payments may be provided to petitioner in

monthly, quarterly, annual or other installments. The “annual amounts” set forth in the chart at




       3 In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.

       4  The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.

       5 Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
                                                 3
Tab A describe only the total yearly sum to be paid to petitioner and do not require that the

payment be made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Barbara Ann Bustillos, is alive at the time that a particular

payment is due. Written notice shall be provided to the Secretary of Health and Human Services

and the Life Insurance Company within twenty (20) days of Barbara Ann Bustillos’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Barbara Ann Bustillos:                   $361,648.34

       B.      An amount sufficient to purchase the annuity contract described
               above in section II.B.




                                                 4
                            Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            ALEXIS B. BABCOCK
                            Assistant Director
                            Torts Branch, Civil Division

                            s/Darryl R. Wishard
                            DARRYL R. WISHARD
                            Assistant Director
                            Torts Branch, Civil Division
                            U. S. Department of Justice
                            P.O. Box l46, Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-4357

Dated: September 24, 2020




                               5
                                                    Appendix A: Items of Compensation for Barbara Ann Bustillos                                             Page 1 of 1

                                                 Lump Sum
                                                Compensation Compensation              Compensation     Compensation     Compensation       Compensation
   ITEMS OF COMPENSATION               G.R. * M    Year 1       Year 2                   Year 3           Years 4-5        Year 6            Years 7-Life
                                                    2020         2021                     2022           2023-2024          2025              2026-Life
Primary Care Physician                 5% *
Neurology                              5% *
Specialists                            5% *
Lab Work                               5% *
Physical Therapy                       4% *
Occupational Therapy                   4% *
Therapeutic Counseling                 4% *
Topamax                                5% *           120.00        120.00                     120.00           120.00            120.00          120.00
Clonazepam                             5% *           120.00        120.00                     120.00           120.00            120.00          120.00
Diazepam                               5% *           120.00        120.00                     120.00           120.00            120.00          120.00
Gabapentin                             5% *           120.00        120.00                     120.00           120.00            120.00          120.00
Lamotrigine                            5% *           120.00        120.00                     120.00           120.00            120.00          120.00
Walker                                 4% *
Electric Wheel Chair                   4%                                                    2,895.00           579.00             579.00         579.00
Electric Wheelchair Maintenance        4%             289.50        289.50                     289.50           289.50             289.50         289.50
Power Scooter/Wheel Chair Carrier      4%           1,250.00        125.00                     125.00           125.00             125.00         125.00
Waterproof Mattress Cover              4%              28.00         28.00                      28.00            28.00              28.00          28.00
Disposable Underpads                   4%              62.05         62.05                      62.05            62.05              62.05          62.05
Incontinence Pads                      4%             262.80        262.80                     262.80           262.80             262.80         262.80
Bedside Commode                        4%              84.33         16.87                      16.87            16.87              16.87          16.87
Bed Rail/Bed Cane                      4%              32.00          6.40                       6.40             6.40               6.40           6.40
Lift Recliner                          4% *                                                                                      1,616.00         161.60
Home Mods                              0%          42,360.00
Attendant Care                         4%     M   112,420.00   112,420.00                 112,420.00       112,420.00          112,420.00     112,420.00
Personal Services                      4%     M     6,240.00      6,240.00                  6,240.00         6,240.00            6,240.00       6,240.00
Case Management                        4%     M     2,900.00      2,900.00                  2,900.00         2,900.00            2,900.00       2,900.00
Pain and Suffering                                190,000.00
Past Unreimbursable Expenses                        5,119.66
Annual Totals                                     361,648.34   122,950.62                 125,845.62       123,529.62          125,145.62     123,691.22
Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
expenses ($166,528.68), pain and suffering ($190,000.00), and past unreimbursable expenses ($5,119.66): $361,648.34.
Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.